ON MOTION FOR REHEARING.
Hines, J.
In their motion for a. rehearing the defendants in error insist that we overlooked the testimony of J. T. Taylor, who testified that his father, his father’s wife, and his father’s children, Medford and Florence, were living on the land involved in this litigation, under the deed by which said children claimed title to the land involved in this case, and.that we overlooked the principle of law contained in section 452.8 of the Civil Code of 1910, which is applicable under the facts testified to by said witness. Said section declares in part that “Possession of land is notice of whatever right or title the occupant has.” It is insisted, as Medford and Florence were in possession of this land at the time their stepmother executed her deed to this land to the bank, that their possession was notice to the bank of whatever right or title they had in or to said land. In Goodwynne v. Bellerby, 116 Ga. 901 (43 S. E. 275), this court held that where minor children resided with their father who was in possession of land to which he had the legal title, the children’s residence on the land was not sufficient to put a purchaser from the father upon notice or inquiry as to any secret equity they might have therein. In Hall v. Hilley, 134 Ga. 77 (67 S. E. 428), it was held: “If an owner of land lived in the house upon it, together with a man and his wife and child, under an agreement with the wife that if she would board him and do his washing for the remainder of his life the property would belong to her for life, with remainder to her child, presumptively the possession would be that of the owner of the legal title; and if there were no other evidence to rebut such presumption or to show notice of any right or equity on the part of the woman and her child, the rule that possession of land is notice of whatever right or title the occupant has would not apply unqualifiedly; and if a third person purchased the land from the owner bona fide for value, and without notice, he would acquire a good title.” In Manning v. Manning, 135 Ga. 597 (69 S. E. 1126),.it was held: “The pos*214session or occupancy of land which will be notice of the occupant’s title must have some element in it indicative that the occupancy is exclusive in its nature. Where, therefore, a daughter lives in the house with her mother, upon land the title to which is in the mother, and where the mother receives the rents, issues, and profits of the land, a bona fide purchaser from the mother while in possession of the land takes his title freed from any secret equity of the daughter.” In Dix v. Wilkinson, 149 Ga. 103 (99 S. E. 437), this court held: “Possession of land is notice of whatever right or title the occupant has; but, in addition to other essential elements of possession, it must be present, visible and open.” In McDonald v. Dabney, 161 Ga. 711, 714 (132 S. E. 547), this court laid down these propositions: “The possession of land which will be notice of the occupant’s title must have some element in it indicative that the occupancy is exclusive in its nature. . . The protection which the registration law gives to one taking title to lands upon the faith of the record title should not be destroyed except upon clear and satisfactory evidence showing a clear equity in him who seeks to establish a right in hostility to the record title. . . Such possession must be actual, open, visible, exclusive and unambiguous.” By parity of reasoning, where children lived with their stepmother to whom their father had conveyed the legal title, the possession of the children under these circumstances alone was not notice to a purchaser bona fide from the stepmother of any claim or right of the children under the deed referred to in the second division of the opinion in this case.
Plaintiffs further insist that we overlooked certain facts which appear in the record. One of these facts is that these plaintiffs in the 9th paragraph of their petition alleged that the defendants were claiming under the deed from their father to their stepmother, attested by A. L. Mueller, as a notary public and ex-officio J. P., and that the defendants in answer to this paragraph alleged that they were unable to admit or deny the allegations of said paragraph, for want of sufficient information. Movants further insist that we overlooked the fact that there was in the- record a certificate of the secretary of State showing that Mueller was not in commission as a notary public and ex-officio J. P. on the date of the deed from Taylor to his wife, which purported to be officially witnessed by him as a notary public and ex-officio J. P. These *215facts go to invalidate the deed so witnessed; but conceding the invalidity of this deed, we think the bank acquired a good title under the deed from Taylor to his wife, under which the plaintiffs claim title to this land. This deed when prepared purported to convey to the wife an absolute estate in fee simple. It was duly attested. Before delivery the maker inserted therein a provision that at the death of his wife the land should go to the plaintiffs. The deed with this insertion in it was not afterwards attested or acknowledged by the maker before the witnesses thereto. When this deed was duly recorded and delivered it was notice to the world that the husband had conveyed to the wife a fee-simple estate in this land; but as it was not reattested by or acknowledged before the witnesses with this provision in it, it was not effective to cut down the fee-simple estate conveyed fo the wife into a life-estate with remainder to the children, as against a bona fide purchaser from the wife, without any actual notice of this provision in the deed. Its record, as we held, was not constructive notice of the title of the children. Without the provision in favor of the children it was effective as a conveyance of the fee in the land to the wife; and while this provision in favor of the children was good as between the parties, as the record did not furnish constructive notice to. a subsequent purchaser for value from the grantee of the provision in favor of the children, without actual notice or knowledge of the terms of the deed as altered, this instrument did not create a remainder in favor of the children which was good against an innor cent purchaser. The deed as originally executed and attested being one conveying to the wife land in fee simple, it was effective for that purpose when delivered by the husband to his wife. Not being reattested or acknowledged after the grantor inserted therein the provision in favor of his two children, its record was not constructive notice of such provision, and this provision would not have the effect of cutting down the estate in fee simple, conveyed by the deed to the wife before the insertion of this provision (although it was inserted before delivery), as against one who in good faith advanced money to the wife and took her deed to this land to secure the same without actual notice of the change in this deed by the grantor. The deed as executed and attested was good to put the title to the land in the wife in fee simple when delivered. Not be- ■ ing reattested or acknowledged by the maker after the insertion of *216this provision, it was not constructive notice to a bona fide purchaser, of the provision in favor of the children, and as to such purchaser was it not effective to cut down the fee-simple estate in the land conveyed by the wife to the bank to an estate in the wife for life, with remainder to the children. We see no reason to change our ruling to this effect. The other grounds of the motion for rehearing are without merit; and the motion is denied.